DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IX (Fig. 9-12),  (claims 21-40) in the reply filed on 10/22/2021 is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 21 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.




4.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a fourth light emitting group L4 of Fig. 9 because without the light emitting module will not function properly without the fourth group. 

5. Claim 21 recites “a first electrode and a second electrode …..and electrically connected to at least one of the first, second, and third light emitting groups..” is indefinite as second electrode can’t be connected to the first electrode. The specification describes about a particular connection arrangement like each of the first and third light emitting groups is electrically connected to the first and third electrodes; each of the second and fourth light emitting groups is electrically connected to the second and fourth electrodes. Appropriate correction is required.

Claims 22-40 are also rejected being dependent on claim 21.


Double Patenting 
6.	The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims  21-22, 29-30 are rejected on the ground of  nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent10,622,525 in view of Ogata et al. 


Regarding claim 21: ‘2525 teaches in claim 1 about a light emitting module, comprising: 
a base; 
and a first light emitting group, a second light emitting group, and a third light emitting group sequentially disposed on the base along a first direction, each of the first, second, third light emitting groups comprising a plurality of light emitting units; and a first electrode and a second electrode disposed on outer peripheries of the base, spaced apart from each other, and electrically connected to at least one of the first, second, and third light emitting groups; 
wherein: the light emitting units comprise:
a main light emitting unit comprising a first light emitting diode and a first wavelength converter, and configured to emit a first white light having a first color temperature (claim 2 teaches about main light emitting unit and claim 3 teaches about a first main light emitting unit and claim 4 teaches about first main light emitting unit to emit cool white light);
a first auxiliary light emitting unit comprising a second light emitting diode and a second wavelength converter, and configured to emit a second white light having a second color temperature different from the first color temperature (claim 6 teaches about second main/auxiliary light emitting unit to emit warm white light and cool and warm are different temperature)  ; and
a second auxiliary light emitting unit comprising at least one or more of a violet chip, a blue chip, a cyan chip, a green chip, a yellow chip, an amber chip, and a red chip (Claim 4 and 5 
the first and second wavelength converters include at least one common material and are configured to convert light emitted from the first and second light emitting diodes (first main light emitting unit and first auxiliary light emitting unit are part of one main light emitting unit which comprises a light emitting diode chip and a wavelength converter and therefore consists of common/same wavelength converter material);
the first and second color temperatures are configured to be changed based on light emitted from the second auxiliary light emitting unit (cool white and warm white are different);
the first light emitting group includes a greater number of columns along which the light emitting units are arranged than those in the second light emitting group and the third light emitting group (claim 15 teaches the limitation); and
the number of the light emitting units arranged in one column of the first light emitting group is different from that of the second light emitting group or the third light emitting group.

Claims of ‘2525 does not explicitly talk about the number of the light emitting units arranged in one column of the first light emitting group is different from that of the second light emitting group or the third light emitting group.

However claim 15 teaches wherein a number of the lines in the first light emitting group is greater than a number of the lines in the second light emitting group and Ogata explicitly show in Fig. 1-2 about the number of the light emitting units arranged in one column of the first light 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize light emitting device of claims ‘2525 would have implicitly meet the limitation.

Regarding claim 22: As explained in claim 21, claims of ‘2525 teaches the limitations.

Regarding claim 29: Claim 9 of ‘2525 teaches the limitations.

Regarding claim 30: Claim 6 of ‘2525 teaches the limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897